20200083
                                                                 FILED NOVEMBER 19, 2020
                                                               CLERK OF THE SUPREME COURT
                                                                 STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 246

State of North Dakota,                                  Plaintiff and Appellee
     v.
Richard Richardson III,                             Defendant and Appellant

                                No. 20200083

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable M. Jason McCarthy, Judge.

AFFIRMED.

Per Curiam.

Andrew C. Eyre, Assistant State’s Attorney, Grand Forks, ND, for plaintiff and
appellee; submitted on brief.

Russell J. Myhre, Enderlin, ND, for defendant and appellant; submitted on
brief.
                            State v. Richardson
                               No. 20200083

Per Curiam.

[¶1] Richard Richardson III appealed his conviction of felony reckless
endangerment, a class C felony under N.D.C.C. § 12.1-17-03, challenging the
sufficiency of the evidence for the jury’s verdict. He argues the evidence was
insufficient to show he acted recklessly and did not act in self-defense when he
fired his weapon at a vehicle with three occupants. We affirm under
N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1